Title: To John Adams from James Sullivan, 24 October 1785
From: Sullivan, James
To: Adams, John


          
            Dear Sir
            Boston October 24th 1785
          
          I beleive you will be tired of my correspondence not only from the length of my letters but from the Melancholly things I always tell you. Since I Sealed the enclosed I have heard something of the Province of main which I cannot but communicate to you as interesting and important. upon the 10th instant there was a convention held at Falmouth the president was Gorham the Judge of probate of the County of Cumberland. they met for the express purpose of determining whether it was expedient to procure for themselves a Seperate Government. the result was a requisition to all the Towns to send members on the first Wednesday in May January next to proceed upon the business. the refugees are flocking there and Such a conexion in commerce is carried on between them and Nova Scotia that no Trader who buys his Goods in Boston & pays the Duties upon them exclusive of those provided by the Navigation Act can live Vend them and those who have always against Congress begin to Suppose they can express themselves now with impunity and take liberties in their expressions with which I cannot now trouble you— you may imagine as much as you please.
          our legislature has the matter under consideration but they appear to me to be in a temper of indecission. can you suppose that a number of Rascals who have ever been in opposition to us are now trying to Sap all our Systems by opening a correspondence with the Nova Scotians and Setting our Laws at Defiance.
          I am Sir your friend & / Humble servant
          
            James Sullivan
          
         